      8:20-cr-00045-LSC-MDN Doc # 33 Filed: 07/10/20 Page 1 of 1 - Page ID # 45



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

   UNITED STATES OF AMERICA,
                                                                CASE NO.       8:20CR45
                           Plaintiff,

           vs.
                                                                WAIVER OF PERSONAL
                                                            APPEARANCE AT ARRAIGNMENT
   SCOTT ROBERTSON,                                                 AND ORDER

                           Defendant.

          Pursuant to Federal Rule of Criminal Procedure 10(b), the defendant hereby waives
  personal appearance at the arraignment on the charge[s] currently pending against the defendant
  in this court.
          (1)      The defendant affirms receiving a copy of the superseding indictment;
          (2)      The defendant understands the right to appear personally before the Court for an
  arraignment on the charge[s], and voluntarily waives that right; and
          (3)      The defendant pleads not guilty to all counts of the superseding indictment.
                                                                     SSqqqq
    Scott Robertson
  ____________________________________                  7/09/2020___________________________
  Defendant                                             Date

     Julie B. Hansen
  _____________________________________                 7/09/2020 __________________________
  Attorney for Defendant                                Date

                                                ORDER
          IT IS ORDERED that Defendant’s waiver is hereby accepted, and Defendant’s not guilty
  plea to all counts is entered on record with the Clerk of Court.


                       9th day of _________________,
          DATED this _____         July                 20
                                                     20__.
Date and Time: 07/10/2020, 11:26 am
                                                BY THE COURT:
City and State: Omaha, Nebraska

                                                        ____________________________________
                                                             Michael D. Nelson, U.S. Magistrate Judge
                                                        MAGISTRATE JUDGE
                                                        UNITED STATES DISTRICT COURT
